Citation Nr: 1047037	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  03-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
prostate carcinoma with impotence for the period from May 1, 2004 
to May 24, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
prostate carcinoma with impotence for the period beginning on May 
25, 2004.

3.  Entitlement to an initial evaluation in excess of 50 percent 
for a mood disorder.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, spouse and an acquaintance


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1970. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and November 2004 rating 
decisions issued by the RO.  The Board remanded the issues on 
appeal for further development of the record in October 2007.

The Veteran's appeal originally included the issue of entitlement 
to service connection for chronic peripheral neuropathy of the 
bilateral lower extremities.  During the pendency of the appeal, 
the RO, in a September 2009 decision, granted service connection 
for these disabilities and assigned 40 percent evaluations, 
respectively, effective on November 26, 2001, the date of claim.  
Therefore, his appeal concerning these issues of service 
connection for chronic peripheral neuropathy of the bilateral 
lower extremities has been resolved.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The issue of whether new and material evidence has been 
received to reopen a claim for posttraumatic stress 
disorder (PTSD) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

All issues except for the prostate carcinoma claim are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Between May 1, 2004 and May, 24, 2004, the prostate carcinoma 
with impotence was manifested by urinary frequency of daytime 
voiding in intervals of approximately every 20 minutes.  Urinary 
symptoms requiring the use of absorbent materials that must be 
changed more than 4 times daily and renal dysfunction were not 
demonstrated by the evidence of record during this time period.

2.  Beginning May 25, 2004, the prostate carcinoma with impotence 
has been manifested by urinary frequency of daytime voiding in 
intervals of approximately every 20 minutes and urinary symptoms 
requiring the use of absorbent materials that must be changed 2-4 
times daily.  Urinary symptoms requiring the use of absorbent 
materials that must be changed more than 4 times daily and renal 
dysfunction were not demonstrated by the evidence of record.


CONCLUSIONS OF LAW

1.  Between May 1, 2004 and May 24, 2004, the criteria for a 
rating of 40 percent, and no greater, for prostate carcinoma with 
impotence have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.1- 4.14, 4.115a, Diagnostic Code 7528 
(2010).

2.  Beginning May 25, 2004, the criteria for a rating in excess 
of 40 percent for prostate carcinoma with impotence were not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 
4.14, 4.115a, Diagnostic Code 7528 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in January 2008 .  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims and identified his duties in obtaining 
information and evidence to substantiate his claims.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned ratings for the prostate carcinoma with 
impotence, no further duty to inform him of the requirements of 
VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
(including obtaining Social Security Administration records, as 
recommended in the prior remand), examinations have been 
performed, and all available evidence has been obtained in this 
case.  Thus, the content of the notice letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the 
letters sent to the Veteran in the noted January 2008 letter.  
The notice requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized records 
relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the Veteran.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where entitlement to 
compensation has already been established, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from the 
time the claim is file until VA makes a final decision.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Prostate Carcinoma

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of §3.105(e) of this 
chapter. If there has been no local recurrence or 
metastasis, rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010)

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these. The following section 
provides descriptions of various levels of disability in each of 
these symptom areas. Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for rating 
purposes. Since the areas of dysfunction described below do not 
cover all symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of symptoms assigned 
to that diagnosis.



Renal dysfunction:
Ratin
g
Requiring regular dialysis, or precluding more than 
sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, 
creatinine more than 8mg%; or, markedly decreased function 
of kidney or other organ systems, especially cardiovascular
100
Persistent edema and albuminuria with BUN 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion
80
Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101
60
Albumin constant or recurring with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101
30
Albumin and casts with history of acute nephritis; or, 
hypertension non-compensable under diagnostic code 7101
0

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day
60
Requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must be 
changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; awakening 
to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, or; 
awakening to void two times per night
10

Obstructed voiding:
Ratin
g
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 38 C.F.R. § 4.115a (2010)

In the appealed February 2004 rating decision, the RO reduced the 
evaluation for the service-connected prostate carcinoma with 
impotence to 20 percent, effective May 1, 2004 (the prostate 
cancer had previously been assigned a total, 100 percent, 
rating).  In a September 2009 rating decision, the evaluation was 
increased to 40 percent, effective May 24, 2004, the date of a VA 
examination report showing an increase in the severity of the 
prostate carcinoma with impotence.  Since the increase during the 
appeal did not constitute a full grant of the benefit sought, the 
Veteran's claim for an increased evaluation for the service-
connected prostate carcinoma with impotence remains on appeal.  
See AB v. Brown, 6 Vet.App. 35, 39 (1993).

An August 2003 VA treatment record shows the Veteran underwent 
brachytherapy in April 2002 for his prostate carcinoma.  He 
complained of burning with urination as well as urinary urgency.  
He awoke 2-3 times per night to urinate.  Additionally, he 
reported urinary frequency of approximately every hour during the 
day.  He did not wear a pad or any absorbent diapers.  However, 
he still had some dribbling after urination.

During a May 2004 VA genitourinary examination, the Veteran 
complained of urinary frequency as often as every 20 minutes with 
nocturia 2-3 times.  He had some burning with urination that had 
improved.  The diagnoses were carcinoma of the prostate, status 
post brachytherapy with no evidence of metastatic disease; 
erectile dysfunction and urinary frequency, nocturia, post-
voiding dribbling and urinary urgency, all secondary to 
brachytherapy.

During an April 2008 VA genitourinary examination, the Veteran 
complained of urinary frequency as often as every 1-2 hours with 
nocturia 2 times per night.  He required the constant use of an 
appliance or absorbent material that must be changed 2-4 times 
per day.  There was no history of renal dysfunction or renal 
failure.  The diagnosis was impotence secondary to residuals of 
prostate cancer.  

Given its review of the evidence of record, the Board finds that 
for the entire period of the appeal, the Veteran's service-
connected prostate carcinoma with impotence has been productive 
of urinary frequency with daytime voiding in intervals less than 
one hour and/or urinary symptoms requiring the use of absorbent 
materials that must be changed 2-4 times daily.  For these 
reasons, a 40 percent evaluation is warranted for the entire 
appeal period.  38 C.F.R. §§ 4.7, 4.115b DC 7528.  

The criteria for a 60 percent rating would require voiding 
dysfunction requiring the use of absorbent materials which must 
be changed more than 4 times per day or demonstration of renal 
dysfunction.  During the appeal period, such impairment was 
simply not documented.  No physician, private or VA, has ever 
stated or otherwise indicated that the Veteran suffer from renal 
dysfunction.  On the contrary, the April 2009 VA examination 
found no renal dysfunction.  And at no time has the Veteran 
reported urinary symptoms requiring the use of absorbent 
materials that must be changed more than 4 times daily.  As such, 
the Board finds that the Veteran is not entitled to a rating in 
excess of 40 percent at any time during the appeal period.  This 
determination represents only a partial grant.  38 C.F.R. §§ 4.3, 
4.7.

Extra-schedular evaluation

In addition to considering schedular evaluations, the Board must 
consider the applicability of 38 C.F.R. § 3.321(b)(1).  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the United States Court 
of Appeals for the Federal Circuit articulated a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found inadequate because it does not contemplate the 
claimant's level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the veteran's disability picture requires the assignment 
of an extraschedular rating.  

The Board finds that the prostate disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the Veteran's prostate cancer has not 
necessitated frequent periods of hospitalization, and there is no 
objective evidence that it resulted in marked interference with 
his employment.  The facts of this case do not present such an 
extraordinary disability picture that the Board is required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  


ORDER

An evaluation of 40 percent for the service-connected prostate 
carcinoma with impotence for the period from May 1, 2004 to May 
24, 2004 is allowed, subject to the law and regulations governing 
the criteria for an award of monetary benefits.

An evaluation in excess of 40 percent for prostate carcinoma with 
impotence beginning on May 25, 2004 is denied. 


REMAND

As noted above, a claim for service connection for PTSD (new and 
material evidence) has been raised.  The determination of this 
claim could markedly affect the determination of the mood 
disorder rating claim since both claims involve psychiatric 
disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered until both are adjudicated).  As such, it follows that 
Board resolution of the rating claim would be premature pending 
adjudication of the PTSD claim, and such adjudication must be 
deferred.

The Board is aware of the recent decision of the Court in the 
case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, 
the Court found that a claim for a total disability rating based 
upon unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  

In this case, the Veteran has made clear in his representative's 
November 2010 Informal Hearing Presentation that he is seeking 
the highest possible rating for his mood disorder and prostate 
carcinoma and that he is unemployed and considers himself 
unemployable due to his service-connected disabilities.

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal.  However, the Veteran has received no notification of the 
evidence needed to substantiate this claim, nor has it been 
adjudicated by the RO to date.  Such action will be needed on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter must 
inform the Veteran about the information 
and evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  The Veteran should also be 
notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, supra.

2.  The issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for PTSD must 
be adjudicated, and the Veteran must be 
fully notified of his rights and 
responsibilities in perfecting an appeal of 
this decision, should the claim be denied.

3.  Then, after considering whether any 
additional development (such as a 
reexamination, but only if deemed necessary 
in light of subsequently obtained evidence) 
is required, the RO should adjudicate the 
Veteran's claim of entitlement to a TDIU 
rating.  If the determination is 
unfavorable to him, he and his 
representative must be furnished with a 
Supplemental Statement of the Case 
regarding the TDIU and given an opportunity 
to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


